Citation Nr: 0101046	
Decision Date: 01/16/01    Archive Date: 01/24/01

DOCKET NO.  99-11 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968 and from March 1978 to June 1978.  This matter is 
before the Board of Veterans' Appeals (Board) on appeal from 
a February 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Chicago, Illinois. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran has post-traumatic stress disorder due to 
combat service in Vietnam.


CONCLUSION OF LAW

Post-traumatic stress disorder was incurred in active 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 
3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  With respect to post-
traumatic stress disorder, service connection requires 
evidence that the reported in-service stressor(s) occurred, 
medical evidence showing a diagnosis of post-traumatic stress 
disorder, and medical evidence showing a link between the 
reported in-service stressor(s) and the current 
symptomatology.  38 C.F.R. § 3.304(f).  

The nature of the evidence required to establish whether the 
reported in-service stressors occurred is dependent upon 
whether the reported stressors were related to combat.  If a 
reported stressor arose from a combat experience and there is 
verification that a veteran engaged in combat, the veteran's 
lay testimony about the stressor is conclusive proof as to 
the occurrence of the stressor, provided the testimony is 
credible, i.e., consistent with circumstances, conditions, or 
hardships of such service.  If a reported stressor arose from 
a noncombat experience, a veteran's lay testimony regarding 
the stressor is insufficient to establish the occurrence of 
the stressor; the stressor must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128, 142 
(1997); 38 C.F.R. § 3.304(f).  

The veteran claims that he has post-traumatic stress disorder 
due to many stressful events while serving in Vietnam.  In a 
February 1998 letter the veteran reported that his unit 
served at the 506th Field Depot at Long Binh.  He reported 
incoming rockets and mortar rounds and seeing people running, 
falling down and being shot.  At a July 1997 RO hearing 
before a hearing officer, the veteran testified that he was 
stationed at Long Binh in January and February 1968 when his 
area came under attack by the enemy.

On VA examination in December 1972 the veteran reported that 
he had had a hard time keeping on weight and that he had lost 
sleep when serving in Vietnam.  The examination report 
indicates that psychological examination of the veteran was 
normal.

On VA psychiatric examination in February 1998 the veteran 
reported that while stationed at the 506 Field Depot they 
were attacked by rockets and mortar rounds.  He saw dead and 
mangled people.  The veteran reported anxiety, irritability, 
depression, and flashbacks of Vietnam.  The examiner 
diagnosed the veteran to have post-traumatic stress disorder.

VA outpatient treatment records in December 1997 and January 
1998 show complaints of startle response and flashbacks of 
Vietnam combat experiences.  The veteran received diagnoses 
of post-traumatic stress disorder.  The veteran was noted to 
be in a VA post-traumatic stress disorder treatment group.

The veteran's service personnel records reveal that the 
veteran served in Vietnam as an ordinance parts and supply 
specialist in the 821st Heavy Maintenance Supply Company 
(821st HMS Co) from April 1967 to April 1968.  

The RO wrote to the U.S. Armed Services Center for Research 
of Unit Records (USASCRUR) in an attempt to verify the 
veteran's claimed stressors.  In July 1998, the USASCRUR 
supplied an extract of the unit history of the 506th Field 
Depot, the higher headquarters of the 821st HMS Co, which 
documented a rocket attack against the Long Bing Post in 
November 1967.  Also supplied were Operational Reports - 
Lessons Learned which documented attacks against the Long 
Binh Post, during the TET Offensive in January 1968.  

The Board is of the opinion that the records received from 
the USASCRUR confirm that the veteran served in combat when 
he was in Vietnam.  These records support the veteran's 
statements that his unit was subject to attacks from the 
enemy.  Since the veteran served in combat and his stressors 
are consistent with the circumstances of his service, the 
veteran's statements alone are sufficient to establish the 
occurrence of the claimed stressors.

Since the veteran has been diagnosed as having post-traumatic 
stress disorder due to his combat service in Vietnam and 
since the evidence of record verifies that the veteran served 
in combat and was exposed to his claimed stressors, the Board 
finds that the evidence supports service connection for post-
traumatic stress disorder.



ORDER

Entitlement to service connection for post-traumatic stress 
disorder is granted.


		
	L. M. BARNARD
	Acting Member, Board of Veterans' Appeals



 

